UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) x Annual Report Pursuant to Section 13 or 15(d) of the Exchange Act of 1934 For the fiscal year ended: December 31, 2014 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 0-6253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) (870) 541-1000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value The NASDAQ Global Select Market® (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge in definitive proxy or in information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.). o Yes x No The aggregate market value of the Registrant’s Common Stock, par value $0.01 per share, held by non-affiliates on June 30, 2014, was $585,950,357 based upon the last trade price as reported on the NASDAQ Global Select Market® of $39.39. The number of shares outstanding of the Registrant's Common Stock as of April 14, 2015, was 29,834,201. DOCUMENTS INCORPORATED BY REFERENCE None Explanatory Note On March 16, 2015, Simmons First National Corporation (the “Company”) filed an Annual Report on Form 10-K (the “Report”) which stated that the Part II Information would be incorporated by reference from the Company's definitive proxy statement for the Annual Meeting of Stockholders to be held June 18, 2015, to be filed pursuant to Regulation 14A on or about April 30, 2015.The Company has determined that the definitive proxy statement for the annual meeting will likely not be filed prior to April 30, 2015. This amended Annual Report on Form 10-K/A (Amendment No. 1) is being filed to supplement the disclosure provided in the Report, and includes the information required by Part III, Items 10-14. PART III Item 10. Directors, Executive Officers and Corporate Governance Board of Directors The table below sets forth the name, age, principal occupation or employment during the last five years, prior service as a director of the Company, the number of shares and percentage of the outstanding Common Stock beneficially owned, with respect to each director and nominee proposed, as reported by each nominee: Principal Director Shares Percent Name Age Occupation Since Owned [a] of Class David L. Bartlett 63 President and Chief Banking Officer of the Company 40,882 [b] * William E. Clark, II 45 Chairman and CEO, Clark Contractors, LLC (Construction) 4,930 [c] * Steven A. Cossé 67 Retired, President and CEO Murphy Oil Corporation 22,036 [d] * Mark C. Doramus 56 Chief Financial Officer, Stephens Inc. 0 * Edward Drilling 59 Arkansas President, AT&T Corp. * Sharon Gaber 51 Provost & Vice Chancellor, University of Arkansas * Eugene Hunt 69 Attorney 3,665 [e] * Christopher R. Kirkland 45 Principal, Anchor Investments (real estate) 405,357 [f] 1.4% W. Scott McGeorge 71 President, Pine Bluff Sand and Gravel Company 43,176[g] * George A. Makris, Jr. 58 Chairman and Chief Executive Officer of the Company, formerly President, M. K. Distributors, Inc. (Beverage Distributor) 119,999 [h] * Joseph D. Porter 57 President, Akin-Porter Produce, Inc. (Wholesale Produce) 193,034 [i] * Harry L. Ryburn 79 Orthodontist (retired) 11,512 [j] * Robert L. Shoptaw 68 Retired Executive, Arkansas Blue Cross and Blue Shield 17,975 [k] * * The shares beneficially owned represent less than 1% of the outstanding common shares. [a] "Beneficial ownership" of a security means, directly or indirectly, through any contract, relationship, arrangement, undertaking or otherwise, having or sharing voting power, which includes the power to vote or to direct the voting of such security, or investment power, which includes the power to dispose or to direct the disposition of such security. Unless otherwise indicated, each beneficial owner named has sole voting and investment power with respect to the shares identified. [b] Mr. Bartlett owned of record 38,386 shares and 2,496 shares were held in his fully vested account in the ESOP. 1 [c] Mr. Clark owned of record 3,430 shares and 1,500 shares are owned jointly with his spouse. [d] Mr. Cossé owned of record 2,720 shares; 17,316 shares are owned jointly with his spouse and 2,000 shares are deemed held through exercisable stock options. [e] Mr. Hunt owned of record 2,780 shares; 469 shares were owned jointly with his spouse; and 416 shares are held in his IRA. [f] Mr. Kirkland owned of record 365,094 shares; 4,975 shares are held by his wife; and 35,288 shares are held in custodian accounts for his children. [g] Mr. McGeorge owned of record 41,176 shares; and 2,000 shares are deemed held through exercisable stock options. [h] Mr. Makris owned of record 33,646 shares; 75,308 shares are held jointly with his spouse; 4,117 shares are held in his IRA; 4,750 shares are held in his wife's IRA; 178 shares were held in his account in the ESOP and 2,000 shares are deemed held through exercisable stock options. [i] Mr. Porter owned of record 56,329 shares; 25,828 shares are held in his 401(k) account; Mr. Porter is general partner in a family limited partnership which owns 399,511 shares of which 19,976 shares held by the partnership are attributable to Mr. Porter; and 90,901 shares are held in privately held corporations in which Mr. Porter has investment authority. [j] Dr. Ryburn owned of record 5,040 shares; Dr. Ryburn and his spouse are general partners in a family limited partnership which owns 123,624 shares of which 2,472 shares held by the partnership are attributable to Dr. Ryburn; and 4,000 shares are deemed held through exercisable stock options. [k] Mr. Shoptaw owned of record 14,575 shares; 2,400 shares were held in his IRA and 1,000 shares are deemed held through exercisable stock options. The business experience and certain biographical information on each of the Directors is set forth below. David L. Bartlett Mr. Bartlett was appointed to the Board in January, 2013. He currently serves as the President and Chief Banking Officer of the Company.Mr. Bartlett served as President of Simmons First Bank of Hot Springs (formerly Alliance Bank) from 1997 until 2006, when he was named as the President and Chief Operating Officer of the Company.Mr. Bartlett received his B. S. degree in Accounting from Arkansas Tech University in 1974.Mr. Bartlett has been actively involved in the banking industry for over 33 years. Mr. Bartlett also serves as board member of the Arkansas Bankers Association (Chairman 2013-2014) , as the Treasurer of Arkansas State Chamber of Commerce and as a member of Fifty for the Future.He has previously served on the Arkansas State Bank Board (2000-2004, Chairman 2004), as a board member and chairmen of the Hot Springs Chamber of Commerce and the Garland County Economic Development Corporation and as a member of the St. Joseph's Regional Health Center Board, National Park Community College Foundation Board, Arkansas Tech Advisory Board and the Hot Springs Area Community Foundation Board. The Board of Directors believes that Mr.Bartlett's experience and past performance in the banking industry as well as his service as the President and Chief Banking Officer of the Company, provides needed skills and insight into the banking and financial services business conducted by the Company, which may be particularly valuable during the recent transition of executive management related to the retirement of the former Chairman and CEO of the Company and the election of his successor. William E. Clark, II Mr. Clark, 45, was elected to the Board in 2008.He is the Chief Executive Officer of Clark Contractors, LLC, a general contractor involved in commercial construction throughout the United States.Prior to the formation of Clark Contractors, LLC in 2009, he was employed by CDI Contractors from 1994 through 2009, where he served in various capacities culminating in his serving as Chief Executive Officer from 2007 to 2009.Mr. Clark received a B.S.B.A. degree in Business Management from the University of Arkansas in 1991. He is a past President/Chairman for the UAMS Consortium and Arkansas Children's Hospital Committee for the Future, a member of Fifty for the Future, Young Presidents Organization, St. Vincent Foundation, UAMS Foundation, Little Rock Christian Academy Board of Trust and the Winthrop P. Rockefeller Cancer Institute. The Board of Directors believes that Mr.Clark's experience within the commercial construction industry provides needed skills in the assessment of the construction industry utilized by the Company in setting policies involving the allocation of credit and lending priorities. 2 Steven A. Cossé Mr. Cossé, 67, was elected to the Board in 2004.On August 31, 2013, he retired as President and CEO of Murphy Oil Corporation, a Fortune 500 company listed on the New York Stock Exchange, following his election on June 20, 2012. Mr. Cossé has previously served as the Executive Vice President and General Counsel for Murphy Oil Corporation.He had served as General Counsel since 1991 and had also previously served as Senior Vice President, Vice President and Principal Financial Officer. Prior to joining Murphy Oil Corporation as General Counsel, he served for eight years as General Counsel for Ocean Drilling & Exploration Company in New Orleans, Louisiana, a NYSE listed, majority-owned subsidiary of Murphy Oil Corporation.Mr. Cossé received a B.A. degree in Government from Southeastern Louisiana University in 1969 and a Juris Doctorate degree from Loyola University in 1974. Mr. Cossé also currently serves on the boards of Murphy Oil Corporation (a NYSE listed company), and SHARE Foundation. He is past chairman of the South Arkansas Chapter of the American Red Cross and is on the advisory board of Turning Point. Mr. Cossé is a member of the Louisiana Bar Association, Arkansas Bar Association and Union County Bar Association. The Board of Directors believes that Mr.Cossé's experience as an executive officer, general counsel and principal financial officer, provides needed skills in the assessment of the oil industry utilized by the Company in setting policies involving the allocation of credit and lending priorities and in the legal, financial and general business issues facing publicly traded companies. Mark C. Doramus Mr. Doramus, 56, was appointed to the Board in 2015.He serves as Chief Financial Officer of Stephens Inc., an independent financial services firm headquartered in Little Rock, Arkansas.He has served in several capacities at Stephens, including the corporate finance department from 1988 to 1994,Assistant to the President from 1994 to 1996 and Chief Financial Officer since 1996. He began his career in 1980 with Arthur Andersen & Co. in Dallas, Texas, where he worked as a Certified Public Accountant.He joined the Dallas, Texas office of Trammell Crow Company in 1983, where he worked until he joined Stephens in 1988. Mr. Doramus is a member of the CHI St. Vincent Infirmary board of directors, where he served as chairman from 2012 – 2014, and has been a member of the University of Arkansas at Little Rock Board of Visitors since 2004.Doramus served on the Winthrop Rockefeller Foundation board from 2004 to 2009, serving as Chairman in 2009. Mr. Doramus graduated from Rhodes College in Memphis, Tennessee, with a B.A. degree in Economics and Business in 1980 and received his M.A. degree in Real Estate and Regional Science from Southern Methodist University in Dallas, Texas in 1982. The Board of Directors believes that Mr.Doramus’ experience in accounting and the financial services industry provides needed skills for assisting in the management of the Company’s business, including risk management, internal controls and capital management. Edward Drilling Mr. Drilling, 59, was elected to the Board in 2009.He joined Southwestern Bell Telephone Company in 1979 and has served in various operations positions including customer service, sales and marketing, and the external affairs organization.He was named President of the Arkansas Division in 2002.Mr. Drilling received a B.S. degree in Marketing from the Walton College at the University of Arkansas in 1978 and graduated from the Emory University Advanced Management Program in 1991. Mr. Drilling has served on numerous boards over the last 30 years, including: past Chairman of the Arkansas State Chamber of Commerce, Arkansas Children's Hospital Board of Trustees, University of Arkansas Board of Advisors, former President of the Little Rock, Chamber of Commerce Board of Directors, UAMS Arkansas BioVentures Advisory Board, former President of Fifty for the future, former Vice Chairman of the Arkansas Economic Development Commission. The Board of Directors believes that Mr.Drilling's experience as an executive within the telecommunication and information technology industry provides needed skills in the assessment of the information technology industry utilized by the Company in setting policies involving the allocation of credit and lending priorities and valuable insights involving the executive management of a large enterprise. 3 Sharon Gaber Dr. Gaber, 51, was appointed to the Board in 2011 and was elected to the Board in 2012.Dr. Gaber has served as the Provost and Vice Chancellor for Academic Affairs at the University of Arkansas since 2009.Prior to coming to the University of Arkansas, she was on the faculty at Auburn University where she served in several administrative positions culminating in her position as Interim Provost.Dr. Gaber holds bachelor's degrees in Economics and Urban Studies from Occidental College, master's degree in Urban and Regional Planning from the University of Southern California and a Ph.D. degree from Cornell University in City and Regional Planning. Dr. Gaber is an accomplished researcher, having earned 25 project grants and authored or co-authored 40 papers and professional reports. She serves as Vice-Chair of the board of directors for the Arkansas Research and Technology Park, was a member of the Strategic Community Development Steering Committee of the Northwest Arkansas Council, and participated with the City of Fayetteville on the “Today in America” segment production. The Board of Directors believes that Dr.Gaber's background in city and urban planning as well as her experience and past performance as an administrator at several prominent universities, provides needed skills and insight into organizational planning and management of the Company as well as the effective supervision of high level personnel from varied professional disciplines. Eugene Hunt Mr. Hunt, 69, was elected to the Board in 2009. He is an attorney in private practice in Pine Bluff, Arkansas. Mr. Hunt began his practice in 1972 and has thereafter been involved in the active practice of law within Arkansas, primarily in Southeast Arkansas. He served as Judge on the Arkansas Court of Appeals from August through December, 2008 and has served as a Special Circuit Judge and Special Justice on the Arkansas Supreme Court. Additionally, he served as Director of the Child Support Enforcement Unit, Jefferson County, Arkansas from 1990-2001. Mr. Hunt received a B.A. degree in History and Government from Arkansas AM&N College in 1969 and a Juris Doctorate degree from the University of Arkansas Law School in 1971. Mr. Hunt also serves on the boards of The Economic Development Corporation of Jefferson County, Arkansas, Jefferson Hospital and Youth Partners. He is a member of the NAACP and has also served as an NAACP Affiliate Attorney since 1978. The Board of Directors believes that Mr. Hunt's experience as an attorney and his long-term familiarity with the business and social environment in southeastern Arkansas provides needed skills and insight in the small business and consumer needs of the Company's banking customers in one of its major markets, southeastern Arkansas. Christopher R. Kirkland Mr. Kirkland, 45, was appointed to the Board in 2015.He serves as a principal of Anchor Investments, LLC, a private, real estate investment company based in Nashville, Tennessee.The Company has a strategic focus to acquire, own, develop and manage income-producing commercial properties in the Southeast United States and to purchase and reposition residential land or properties. Prior to forming Anchor Investments, Mr. Kirkland was the managing member of Kirkland Properties, LLC which he co-founded in 1994.While operating Kirkland Properties, Mr. Kirkland further developed skills as a successful investor in commercial real estate, focusing on the development or redevelopment and management of underperforming real estate assets.Mr. Kirkland also had an ownership interest in SouthLand Constructors, LLC, a commercial contracting company based in Brentwood, Tennessee which he operated for 10 years prior to selling the company to a construction holding company based in Chicago, Illinois in 2014. Mr. Kirkland received a B.A. degree in economics from the University of Tennessee – Knoxville in 1992 and an M.B.A. degree from the Owen Graduate School of Management at Vanderbilt University in 1998. The Board of Directors believes that Mr.Kirkland’s experience in real estate development, construction and finance provides needed skills for setting policies involving the allocation of credit and lending priorities within the expanding geographic markets of the Company and valuable insights involving the real estate business. 4 Scott McGeorge Mr. McGeorge, 71, was elected to the Board in 2005. He is the senior member of a group of McGeorge and McGeorge - Dickinson family owned companies that include Pine Bluff Sand & Gravel Co., McGeorge Contracting Co., Inc. and Cornerstone Farm and Gin Co., where he serves as President, Chairman and Vice President, respectively. The companies perform marine construction in a multistate regional area, build highways and similar projects, mine various minerals and produce and sell stone products, asphalt pavement and sand. Cornerstone is engaged in farming operations. Mr. McGeorge previously served on the board of directors of National Bancshares Corporation and its wholly owned subsidiary National Bank of Commerce of Pine Bluff during the mid 1980's before it was purchased by Boatmen's Bank. He was on the commercial and industrial loan committee, which approved the largest loans the bank made. Mr. McGeorge received a B.S. degree in Business Administration from the University of Arkansas in 1965. He graduated from U. S. Coast Guard Officer Candidate School and served as an officer in the U.S. Coast Guard for three years. Mr. McGeorge served as past Secretary and current board member of the National Stone Sand and Gravel Association in Alexandria, Virginia, is a member of the boards of directors of Dredging Contractors of America and National Waterways Conference, both located in Washington, D.C. and is past President and a current director of Mississippi Valley Associated General Contractors in Memphis, Tennessee. He is active in many local and civic activities. He is President of Trinity Foundation, a charitable foundation that seeks to benefit residents of Pine Bluff, Little Rock and the surrounding areas through grants for scholarship, support of educational institutions and other civic activities. He is a member of the Board of the Economic Development Corporation of Jefferson County, Arkansas. The Board of Directors believes that Mr. McGeorge's experience in the construction, materials, mining and agricultural industries, as well as his experience and past performance as the president of alarge successful business enterprise, provides needed skills and insight into the overall business and industrial climate and the executive management of a large successful business enterprise. George A. Makris, Jr. Mr. Makris, 58, was elected to the Board in 1997. He is currently serving as Chairman and Chief Executive Officer of the Company. Prior to his employment by the Company on January 2, 2013, Mr. Makris had been employed by M. K. Distributors, Inc. since 1980 and had served as its President since 1985. Mr. Makris previously served as a member of the board of directors of National Bank of Commerce from 1985 to 1996 and served as Chairman of the Board from 1994 to 1996. Mr. Makris received a B.A. degree in Business Administration from Rhodes College in 1978 and an M.B.A. from the University of Arkansas in 1980. Mr. Makris also serves as Chairman of the board of directors of The Economic Development Corporation of Jefferson County, Arkansas, a member of the board of trustees of the Jefferson Regional Medical Center and a member of the board of directors of CHI St. Vincent. He has previously served as Chairman of the board of trustees of the Arts and Science Center for Southeast Arkansas, Chairman of the Board of Directors of the Economic Development Alliance for Jefferson County, Chairman of the board of directors of the Greater Pine Bluff Chamber of Commerce, Chairman of the King Cotton Classic Basketball Tournament, Chairman of the board of trustees of Trinity Episcopal School, a director of Simmons First National Bank, a director of the Wholesale Beer Distributors of Arkansas, a director of the National Beer Wholesalers Association and a member of the board of visitors of the University of Arkansas at Pine Bluff and the University of Arkansas for Medical Sciences, College of Medicine. The Board of Directors believes that Mr. Makris' experience as the Chairman and Chief Executive Officer of the Company and his experience as a business executive and long-term resident of central and southeastern Arkansas provides needed skills and insight into the banking and financial services business conducted by the Company as well as the executive management of a separate successful business enterprise in Arkansas. Joseph D. Porter Mr. Porter, 57, was appointed to the Board in 2015.He serves as president of Akin-Porter Produce, Inc., a family owned wholesale distributor of fresh produce, located in Greenfield, Tennessee.The company has operations in Plant City, Florida, Eau Claire, Michigan; Thomasville, Georgia and Cuerevaca, Mexico.Mr. Porter’s is responsible for the oversight of the distributorship and sales force.In conjunction with the distributorship, Mr. Porter also serves as President of JP Enterprises of Greenfield, Inc. and Vice President of Moore & Porter Produce.He also is actively involved in various farming operations and as a director at Innovative Livestock Services. 5 Mr. Porter previously served as president of the Weakley County Chamber of Commerce and formerly served on the board of Weakly County Municipal Electric System.Mr. Porter attended University of Tennessee - Martin. The Board of Directors believes that Mr.Porter’s experience agri-business and farming provides needed skills for setting policies involving the allocation of credit and lending priorities within the expanding geographic markets of the Company and valuable insights involving the management of an international enterprise. Harry L. Ryburn Dr. Ryburn, 79, was elected to the Board in 1976.He is retired from the private practice of orthodontics in Southeast Arkansas.Dr. Ryburn is certified by the Arkansas State Dental Board, the Arkansas State Specialty Board (orthodontics), the Missouri State Dental Board and the Texas State Dental Board.Dr. Ryburn actively practiced for 41 years prior to his retirement in 2005.Dr. Ryburn has been involved in private investments, real estate development and farming operations.In addition to his 35 years of service on the board of directors of the Company, Dr. Ryburn has also served during that period on the board of directors of the Company's lead bank, Simmons First National Bank. He serves on the executive committees of the Company and the lead bank, the Audit & Security Committee of the Company and the NCCGC.Additionally, he currently serves as the lead director of the Company and Chairman of the Executive Committees of the Company and the lead bank.He attended University of Arkansas at Monticello where he studied Pre-Dentistry.Thereafter, he received a D.D.S. degree from Washington University in 1960 and an M.S. degree in Orthodontics from Washington University in 1964.Dr. Ryburn is a veteran of the U. S. Air Force. Dr. Ryburn is a member of numerous professional, civic and community organizations.He has previously served on the boards of the United Way of Jefferson County, Pine Bluff Little League Baseball, Arkansas Post Girl Scout Council, Pine Bluff Babe Ruth Baseball and as a member of the Pine Bluff Chamber of Commerce. The Board of Directors believes that Dr. Ryburn's experience, in a health related profession and his long-term experience as a director of the Company and the lead bank, provides needed skills and insight into the southeastern Arkansas business community and the successful operation of banking and financial services enterprises. Robert L. Shoptaw Mr. Shoptaw, 68, was elected to the Board in 2006 and was designated as the audit committee financial expert on the Company's Audit & Security Committee in December, 2012.Mr. Shoptaw retired as president of Arkansas Blue Cross Blue Shield ("ABCBS"), a mutual health insurance company, in 2008, terminating his 39 years of service to that organization.During the 1970s and 1980s, he served in various management and executive capacities with a primary focus in medical services management, professional relations and government programs administration (Medicare administrative operations). In 1987, Mr. Shoptaw became the Executive Vice President and Chief Operating Officer of ABCBS and was named President and CEO in 1994.After retiring as President and CEO in 2008, he remains on the board of directors of ABCBS and serves as Chairman of the Board. Mr. Shoptaw received a B.A. in Economics from Arkansas Tech University in 1968, an M.B.A. from Webster University in Business Administration and Health Services Management and completed the Advanced Management Program at Harvard University Business School in 1991. Mr. Shoptaw serves as a member of the board of directors of Arkansas Center for Health Improvement, the Little Rock Metrocentre Improvement District, Arkansas Research Alliance and is the immediate past Chairman of the board of visitors of The University of Arkansas College of Medicine. The Board of Directors believes that Mr.Shoptaw's experience and past performance as the president of a large mutual health insurance company, provides needed skills and insight into the health care industry, health insurance industry and the financial and executive management of a large successful business enterprise. Executive Officers The Board of Directors elects executive officers annually.All of the officers shown in the table below have been officers for the Company for at least five years, except for Messrs. Makris, Burrow and Massanelli.The table below sets forth the name, age, officer position with the Company and Simmons First National Bank (SFNB) and principal occupation or employment during the last five years and tenure of service with the Company: 6 Name Age Position Years Served George A. Makris, Jr. [1] 58 Chairman and Chief Executive Officer 2 David L. Bartlett 63 President and Chief Banking Officer (Company); Chief Banking Officer (SFNB) Robert A. Fehlman 50 Senior Executive Vice President, Chief Financial Officer and Treasurer 26 Marty D. Casteel 63 Senior Executive Vice President (Company); Chairman and Chief Executive Officer (SFNB) 26 David W. Garner 45 Executive Vice President, Controller and Chief Accounting Officer (Company and SFNB) 17 Susan F. Smith 53 Executive Vice President/Corporate Strategy (Company and SFNB) 17 Tina M. Groves 45 Executive Vice President and Chief Risk Officer (Company and SFNB) 9 Patrick A. Burrow[2] 61 Executive Vice President and General Counsel 0 Stephen C. Massanelli[3] 59 Executive Vice President/Organizational Development 0 [1]Mr. Makris was elected as CEO – Elect on August 13, 2012, effective January 1, 2013. He succeeded J. Thomas May as Chairman and Chief Executive Officer upon Mr. May’s retirement on December 31, 2013. Mr. Makris has served on the Board of Directors of the Company since 1997 and served as chairman of the Company’s Audit & Security Committee from 2007 until his resignation upon his election to CEO – Elect. Prior to his election, he served as President of M. K. Distributors, Inc. [2]Mr. Burrow was elected as Executive Vice President and General Counsel on December 15, 2014.Prior to becoming an officer at the Company, he was a managing member of the law firm Quattlebaum, Grooms, Tull & Burrow PLLC.Mr. Burrow had provided legal representation to the Company in various capacities over the last 30 years. [3]Mr. Massanelli was elected Executive Vice President/Organizational Development on December 15, 2014. Prior to becoming an officer at the Company, he was Principal in the investment firm Treadstone Partners, LLC from 2011 to 2014 and served as a Senior Vice President and Treasurer of Zale Corporation from 1997 - 2010. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities and Exchange Act of 1934 and the regulations issued thereunder require directors and certain officers of any company registered under that Act to file statements on SEC Forms 3, 4 & 5 with the Securities and Exchange Commission, showing their beneficial ownership in securities issued by such company.Based upon a review of such statements by the directors and officers of the Company for the preceding fiscal year, provided to the Company by such persons, the Company has not identified any late filings. Codes of Ethics Code of Ethics - General . The Company has adopted a general Code of Ethics applicable to all directors, advisory directors, officers and associates of the Company. The Code is designed to promote the conduct the business of the Company in accordance with the highest ethical standards of conduct and to promote the ethical handling of conflicts of interest, full and fair disclosure and compliance with laws, rules and regulations. Additionally, under the Code of Ethics, associates or Directors who learn of a business opportunity in the course of their service for the Company cannot appropriate that opportunity for themselves or for others, but must allow the Company to take advantage of the opportunity.The Company’s Code of Ethics is designed to provide guidance and resources to help ensure that: • The Company and its associates remain in compliance with all applicable laws and regulations. • The Company operates a safe and nondiscriminatory place to work and do business. • Confidential and proprietary information is protected. • Inappropriate gifts or favors are not accepted and • Conflicts of interest are avoided. Any material departure from a provision of the Code of Ethics on behalf of a member of the Ethics Committee, a Director or an executive officer may be waived by the Ethics Committee and shall be reported to the Board, and any such waiver will be promptly disclosed as required by applicable law, rule or regulation. Code of Ethics for Finance Group. The Board has adopted a separate Code of Ethics for the Finance Group that supplements the Code of Conduct and applies to the Company’s Chief Executive Officer, Chief Financial Officer, the Chief Accounting Officer and Controller and all other officers in the Company’s Finance Group. 7 Both of these Codes of Ethics may be found on the Company’s website at www.simmonsfirst.com in the Corporate Governance Documents Section of Investor Relations. The Company will disclose any amendments or waivers with respect to its Code of Ethics for Financial Group on its website. Committees and Related Matters During 2014, the Board of Directors of the Company maintained and utilized the following committees: Executive Committee, Audit & Security Committee and Nominating, Compensation and Corporate Governance Committee ("NCCGC").For 2015, the Board has revised its committee structure to include the following committees: Audit Committee, Executive Committee, Compensation Committee, Nominating and Corporate Governance Committee and Risk Committee. Nominating, Compensation And Corporate Governance Committee During 2014, the Nominating, Compensation and Corporate Governance Committee("NCCGC") was composed of Steven A. Cossé (Chairman), William E. Clark, II, Edward Drilling, Eugene Hunt, W. Scott McGeorge, Harry L. Ryburn and Robert L. Shoptaw.All of the members of the committee satisfied the independence standards in accordance with the NASDAQ listing standards.A function of the NCCGC regarding nominations is to identify and recommend individuals to be presented for election or re-election as Directors. Director Nominations and Qualifications The NCCGC has adopted a charter, which is available for review in the Investor Relations portion of the Company's web site: www.simmonsfirst.com.The charter and certain corporate governance principles and procedures govern the nominations and criteria for proposing or recommending proposed nominees for election and re-election to the Board of Directors.The Board of Directors is responsible for recommending nominees for directors to the shareholders for election at the annual meeting.The Board has delegated the identification and evaluation of proposed nominees to the NCCGC.The identification and evaluation of potential directors is a continuing responsibility of the committee.The NCCGC has not retained any third party to assist it in identifying candidates.A proposed director may be recommended to the Board at any time; however, a proposed nominee for director to be elected at the annual meeting must be presented to the Board of Directors for consideration no later than December 31 of the year immediately preceding such annual meeting. The NCCGC has not set any minimum qualifications for a proposed nominee to be eligible for recommendation to be elected as a director.The corporate governance principles provide that the NCCGC shall consider the following criteria in evaluating proposed nominees for director: • Location of residence and business interests • Type of business interests • Age • Business and financial expertise • Community involvement • Leadership profile • Ability to think independently • Personal and professional ethics and integrity • Ability to fit with the Company's corporate culture • Equity ownership in the Company There is no specified order or weighting of the foregoing criteria.In evaluating potential nominees for director under the criteria set forth above, the NCCGC seeks nominees with diverse business and professional experience, skills, gender and ethnic background, as appropriate, in light of the current composition of the Board.Additionally, the NCCGC seeks geographical diversity and insights into its local and regional markets by primarily seeking potential director nominees who reside in Arkansas or in the markets outside Arkansas in which the Company has a significant presence. The NCCGC has no specific policy on diversity other than, as described above, that it is one factor the committee considers when evaluating potential board candidates and incumbent directors for reelection. For purposes of diversity considerations, the NCCGC includes differences of viewpoint, professional experience, education and other individual qualities as well as race and gender. Nominations for Director from Shareholders No material changes have been adopted by the Company to the procedures by which shareholders may recommend nominees to the Company’s board of directors since the description of those procedures contained in the proxy statement for the Company’s annual shareholders’ meeting held on April 15, 2014, which proxy statement was field with the SEC on EDGAR on March 17, 2014. 8 Audit & Security Committee During 2014, the Audit & Security Committee was composed of William E. Clark, II, Edward Drilling, Eugene Hunt, W. Scott McGeorge, Harry L. Ryburn and Robert L. Shoptaw (Chairman). This committee provides assistance to the Board in fulfilling its responsibilities concerning accounting and reporting practices, by regularly reviewing the adequacy of the internal and external auditors, the disclosure of the financial affairs of the Company and its subsidiaries and the control systems of management and internal accounting controls. The Audit & Security Committee has adopted a charter, which is available for review in the Investor Relations portion of the Company's web site: www.simmonsfirst.com.This committee met 9 times in 2014. Each of the listed committee members were independent as defined in Rule 5605 of the NASDAQ listing requirements when serving on the committee. The Board has determined that Robert L. Shoptaw satisfies the requirements of "audit committee financial expert" as defined in Item 407(d)(5) of Regulation S-K promulgated by the Securities and Exchange Commission and has designated him as the "audit committee financial expert".The Board has determined that Mr. Shoptaw satisfies the independence standards applicable to audit committee financial experts as set forth in Reg. S-K of the Securities and Exchange Commission and the listing standards of NASDAQ.Further, the Board has determined that Mr. Shoptaw satisfies the requirements as a financially sophisticated audit committee member as set forth in Rule 5605(c) of the NASDAQ Listing requirements. The Company is required to obtain pre-approval by the Audit & Security Committee for all audit and permissible non-audit services obtained from the independent auditors.All services obtained from the independent auditors during 2014, whether audit services or permitted non-audit services, were pre-approved by the Audit & Security Committee. The Audit & Security Committee has not adopted any additional pre-approval policies and procedures, but consistent with its charter, it may do so in the future. The Audit & Security Committee issued the following report concerning its activities related to the Company for the previous year: The Audit & Security Committee has reviewed and discussed the audited financial statements of the Company for the year ended December 31, 2014 with management. The Audit & Security Committee has discussed with BKD, LLP ("BKD"), its independent auditors, the matters required to be discussed by the Auditing StandardNo. 16, as adopted by the Public Company Accounting Oversight Board in PCAOB Release 2012-004; The Audit & Security Committee has received the written disclosures and the letter from independent accountants required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountants' communications with the Audit & Security Committee concerning independence, and has discussed with the independent accountants the independent accountants' independence; and Based upon the foregoing review and discussions, the Audit & Security Committee recommended to the Board of Directors that the audited financial statements be included in the Company's Annual Report on Form 10-K for the last fiscal year for filing with the Securities and Exchange Commission. In its analysis of the independence of BKD, the Audit & Security Committee considered whether the non-audit related professional services rendered by BKD to the Company were compatible with maintaining the principal accountant's independence. AUDIT & SECURITY COMMITTEE Robert L. Shoptaw, Chairman William E. Clark, II Edward Drilling Eugene Hunt W. Scott McGeorge Harry L. Ryburn 9 Item 11. Executive Compensation. COMPENSATION DISCUSSION AND ANALYSIS Introduction This section is a discussion of certain aspects of the Company's compensation program as it pertains to the principal executive officer, the principal financial officer and the three other most highly-compensated executive officers during 2014.These five persons are referred throughout as the "named executive officers." This discussion focuses on compensation and practices relating to the Company's most recently completed fiscal year and changes to such compensation and practices going forward. The Company believes that the performance of each of the named executive officers has the potential to impact the profitability of the Company, in both the short-term and long-term.Therefore, the Company places significant emphasis on the design and administration of its executive compensation program. Committee During 2014, the Nominating, Compensation and Corporate Governance Committee (“NCCGC”) of the Board had jurisdiction over executive and other compensation related matters as set forth in its Charter.For 2015, the Board realigned its committee structure splitting the NCCGC to create two separate committees, the Compensation Committee and the Nominating and Corporate Governance Committee. To provide for a smooth transition for the committee re-alignment, the members of the NCCGC from 2014 were appointed as members of the Compensation Committee for 2015. Executive Compensation Philosophy The Company seeks to provide executive compensation packages that are significantly connected to the Company's overall financial performance, the increase in shareholder value, the success of the Company and the performance of the individual executive.The main principles of this strategy include the following: · attract and retain highly efficient and competent executive leadership, · encourage a high level of performance from the individual executive, · align compensation incentives with the performance of the business unit most directly impacted by the executive's leadership and performance, · enhance shareholder value, and · improve the overall performance of the Company. The NCCGC strives to meet these objectives while maintaining market competitive compensation levels and ensuring that the Company makes efficient use of its shares and has predictable expense recognition. Peer Comparison In determining the amount of named executive officer compensation each year, the NCCGC reviews competitive market data from the banking industry as a whole and a specific peer group of comparably sized banking organizations.The committee uses a peer group of banking organizations for comparison in setting executive compensation practices and levels of base salary, incentives and benefits. Prior to setting the peer group, the NCCGC obtains the recommendation of its compensation consultants on the makeup of its peer group.Due to its recent growth, the compensation consultant recommended using a peer group consisting of publicly traded banks with assets between $2.5 billion to $7 billion located in the Southeast region of the United States, states in which the Company has banking operations and states contiguous to states in which the Company conducts banking operations for 2014.The most recent modification of the peer group took into consideration the Company's recent growth.The NCCGC adopted the peer group as recommended by its compensation consultant.For 2014, the peer group consisted of 20 banking organizations, the name and ticker symbol for each member of the peer is set forth below: 10 Ameris Bancorp (ABCB) BancFirst Corporation (BANF) BNC Bancorp(BNCN) Bank of the Ozarks, Inc. (OZRK) Capital Bank Financial Corp. (CBF) Capital City Bank Group, Inc. (CCBG) Community Trust Bancorp, Inc. (CTBI) Enterprise Financial Services Corp. (EFSC) Fidelity Southern Corporation (LION) First Bancorp (FBNC) First Financial Bankshares, Inc. (FFIN) First NBC Bank Holding Company (NBCB) Great Southern Bancorp, Inc. (GSBC) Home BancShares, Inc. (HOMB) Pinnacle Financial Partners, Inc. (PNFP) Renasant Corporation (RNST) Republic Bancorp, Inc.(RBCAA) Southside Bancshares, Inc. (SBSI) State Bank Financial Corporation (STBZ) ViewPoint Financial Group, Inc. (VPFG) The NCCGC believes the peer group is indicative of the market in which the Company competed for the employment and retention of executive management during 2014 and yet, such institutions are of similar size and have similar numbers of employees, product offerings and geographic scope.In recent years, due to the consolidation in the banking industry, there has been a significant reduction in the number of organizations satisfying the peer group criteria. The executive salary and benefits program are targeted to the peer group median for each compensation category in order to be competitive in the market.The Company's incentive programs are analyzed with similar programs of the peer group.The incentive programs are designed for the emphasis of performance based compensation within the Company's specific business operations. The NCCGC attempts to make compensation decisions consistent with the foregoing objectives and considerations including, in particular, market levels of compensation necessary to attract, retain and motivate the executive officers.Therefore, the aggregate wealth accumulated or realizable by an executive from past compensation grants is considered but not determinative in setting compensation or making additional grants. Due to its recent growth, for 2015 the Company has chosen to utilize a peer group of publicly traded regional banks with assets between $4.0 billion to $14.1 billion (approximately one half to twice the Company’s size) located in the states of Alabama, Arkansas, Colorado, Florida, Georgia, Iowa, Illinois, Kansas, Kentucky, Louisiana, Missouri, Mississippi, North Carolina, Nebraska, Oklahoma, South Carolina, Tennessee, and Texas.This peer group currently is comprised of 20 banking organizations. Decisions Regarding Composition of Total Direct Compensation The Company's executive compensation program provides a mix of separate components that seek to align the executives' incentives with increasing shareholder value.The Company's executive incentive compensation program includes both non-equity and equity incentive compensation.The Company has established target allocations of non-equity incentive compensation for executive officers.For the CEO, the NCCGC has set a target allocation of potential non-equity incentive compensation at 50% of salary.For the executive officers other than the CEO, the committee has set targets for potential non-equity incentive compensation based upon the executive's salary classification ranging from 15% to 45% of salary.The Company has also established target allocations of equity incentive compensation for executive officers.For the CEO, the NCCGC has set a target allocation of potential equity incentive compensation at 40% of salary.For the executive officers other than the CEO, the NCCGC has set targets for potential equity incentive compensation based upon the executive's salary classification ranging from 10% to 35% of salary.The target for annual grants of equity incentive compensation is for a number of shares equal to the executive's salary times the participation factor divided by the stock price.If performance goals are achieved at the threshold level, the annual grants for equity incentive compensation to such executives will be 50% of target.If performance goals are achieved at the target level, the annual grants for equity incentive compensation to such executives will be 100% of target.If performance goals are achieved at the maximum level, the annual grants for equity incentive compensation to such executives will be 150% of target. The annual grants for equity incentive compensation consist of restricted stock awards and/or stock options as specified by the NCCGC.The NCCGC has continued its trend of emphasizing grants of restricted stock over stock options. In considering the market conditions since 2008, options which rely solely upon stock appreciation for value were not determined to be as effective an incentive as when market conditions are more stable. 11 For 2014, the compensation of the named executive officers was allocated as follows: •Base Salaries: ranges from approximately 7% to 48% of total direct compensation. •Non-equity incentives: ranges from approximately 6% to 27% of total direct compensation. •Equity incentives: ranges from approximately 0% to 41% of total direct compensation. The inclusion of Mr. Hill as a named executive officer for 2014 due to his change in control compensation causes a significant deviation in the above ranges of compensation components. During 2014, approximately 87% of Mr. Hill’s compensation was from the change in control payment he received.The following shows the allocation of compensation among the named executive officers, excluding Mr. Hill: •Base Salaries: ranges from approximately 36% to 48% of total direct compensation. •Non-equity incentives: ranges from approximately 23% to 27% of total direct compensation. •Equity incentives: ranges from approximately 26% to 41% of total direct compensation. "Total direct compensation" means annual base salaries plus bonus plus non-equity and equity incentive compensation.The foregoing percentages are based on the full grant date fair value of annual compensation (calculated in accordance with Accounting Standards Codification Topic 718, Compensation – Stock Compensation).Please refer to the discussion of Accounting Standards Codification Topic 718, Compensation – Stock Compensation, which precedes the 2014 Summary Compensation Table, below. The Company emphasizes market practices in the design and administration of its executive compensation program.The NCCGC's philosophy is that incentive pay should constitute a significant component of total direct compensation.The executive compensation program has utilized stock options and restricted stock.Prior to 2009, the NCCGC had chosen to emphasize stock options more than restricted stock in the equity incentive program for the named executive officers. However, in 2008, amid the turmoil in the banking and financial markets, the NCCGC determined that the extreme fluctuations in the market significantly reduced the incentive value of stock options, and shifted its emphasis to restricted stock.Equity incentive performance measures should promote shareholder return and earnings growth, and the plan design should be based upon a direct connection between performance measures, the participant's ability to influence such measures and the award levels. The Company’s compensation consultant recommended that the Company include stock options as well as performance awards with the restricted stock grants for 2015 and following years.The inherent nature of stock options, increasing in value only as the stock price increases, provides incentive compensation to executives only as the price of the Company stock increases. The Compensation Committee has adopted the recommendation of the compensation consultant and has included stock options and performance awards as components of the 2015 incentive compensation program. The options granted in 2015 will be reported in next year's proxy statement with other executive compensation data for 2015.See Comprehensive Compensation Study and 2015 Revisions below for discussions regarding changes in the 2015 incentive compensation program. Corporate and Individual Performance Measures The Company uses the Executive Incentive Plan, referred to as EIP, to reward both the achievement of corporate performance measures, such as the attainment of corporate financial goals, as well as individual performance measures. Executive Compensation Program Overview The four primary components of the executive compensation program are: ● base salary and annual bonus, ● non-equity incentives, ● equity incentives, and ● benefits. A brief description of these four components and related programs follows. 12 1.Base Salary and Bonus Base salary is designed to provide competitive levels of compensation to executives based upon their experience, duties and scope of responsibility.The Company pays base salaries because it provides a basic level of compensation and is necessary to recruit and retain executives.The Company may use annual base salary adjustments to reflect an individual's performance or changed responsibilities.Base salary levels are also used as a benchmark for the amount of incentive compensation opportunity provided to an executive.For example, participation in the EIP is set within a range based upon the executive's salary grade. As discussed above, the Company's executive compensation program emphasizes targeting the total amount of compensation to peer group practices with a mix of compensation, including a significant component of incentive compensation.At lower executive levels, base salaries represent a larger proportion of total compensation but at senior executive levels total compensation contains a larger component of incentive compensation opportunities. Historically, the NCCGC has approved bonuses for executive officers for special circumstances but does not generally utilize discretionary bonuses as a significant part of the executive compensation program.The NCCGC has recently re-examined its position regarding discretionary compensation, including discretionary bonuses.Recent economic turmoil in the banking industry accentuated the importance of certain factors which may affect the long-term economic and financial health of the Company, but are not subject to quantification and annual performance goals.In January, 2010, the NCCGC recommended, and the Board approved, discretionary bonuses, in the form of stock grants with immediate vesting to the named executive officers for exemplary service and management of the affairs of the Company during the recent financial crisis and the consummation of the Company's equity offering in late 2009. No discretionary bonuses were awarded to the named executive officers during 2014. 2.Non-Equity Incentives The Company uses the EIP as a short-term incentive to encourage achievement of its annual performance goals.The EIP focuses on the achievement of annual financial goals and awards.The EIP is designed to: ● support strategic business objectives, ● promote the attainment of specific financial goals for the Company and the executive, ● reward achievement of specific performance objectives, and ● encourage teamwork. The EIP is designed to provide executives with market competitive compensation based upon their scope of responsibility.The size of an executive's EIP award is influenced by these factors, market practices, Company performance and individual performance.The NCCGC generally sets the annual EIP award for an executive to provide an incentive at the market median for expected levels of performance.All of the named executive officers participate in the EIP.Awards earned under the EIP are contingent upon employment with the Company through the end of the fiscal year, except for payments made in the event of death, retirement or disability. The ultimate amount paid to an executive under the EIP is a function of four variables: ● the executive's target award; ● the goals set for the Company; ● the payout amounts established by the NCCGC which correspond to Threshold, Target and Maximum levels of performance; and ● the NCCGC's determination of the extent to which the goals were met. The NCCGC sets the performance measures in the first quarter of each year based on management's confidential business plan and budget for the coming year, which typically includes planned revenue growth, cost reductions and profit improvement. The NCCGC also sets threshold, target and maximum performance points.Maximum performance points reflect ambitious goals which can only be attained when business results are exceptional.Minimum award or performance points for the earnings per share component are usually set at the prior year's earnings per share, unless a higher threshold is determined to be appropriate due to substandard financial performance in the prior year. The NCCGC also assesses actual performance relative to pre-set goals and, in doing so, determines the amount of any final award payment.In determining final awards and in evaluating personal performance, the NCCGC considers adjustments to GAAP net income and other corporate performance measures for unplanned, unusual or non-recurring items of gain or expense. 13 Each participant in the EIP is allocated a targeted incentive as a percentage of his or her base salary which is payable if the Company's performance satisfies the Target performance points for all components under the EIP and satisfies the qualifying criteria.The table below shows the targeted benefit for the named executive officers for 2014. Targeted Benefit Targeted Benefit Executive Name & Title (% of Base Salary) George A. Makris, Jr., Chief Executive Officer 50.00% Robert A. Fehlman, Chief Financial Officer 37.50% J. French Hill, Executive Vice President 15.00% David L. Bartlett, President & Chief Banking Officer 45.00% Marty D. Casteel, Executive Vice President 37.50% The NCCGC revised the EIP in 2013 to more closely correspond to the job responsibilities of the EIP Participants.One new asset quality subcomponent and six new strategic initiatives subcomponents within the asset quality and strategic initiatives components, respectively, were added.The EIP components and subcomponents which are applicable to a participant and the weighting of those components and subcomponents have been revised to emphasize components and subcomponents that are more closely affected by the participant's job responsibilities.For the named executive officers, the weighting of the EIP components will vary among the individual officers.The range of the weighting of the EIP components for the named executive officers participating in the EIP in 2014 is as follows: Component Weighting Range Earnings per Share 25% - 50% Efficiency Ratio Improvement 25% - 50% Loan Growth 0% - 20% Individual Goals 0% - 50% Discretionary 0% - 25% The initial criteria set forth for the discretionary component will focus on criteria related to the individual participant's job performance, including job responsibilities related to evaluation, preparation and implementation of FDIC assisted transactions or traditional acquisitions, and planning and assimilation of the recently acquired banking operations and such other criteria as may be determined by the NCCGC. Generally, each component (other than individual goals) has three performance points that determine the participant's payout for that component, Threshold, Target and Maximum.No payout is earned for a component if the Company's performance is below the Threshold.The Company's performance at the Threshold level for a component entitles the participant to 50% of the participant's targeted benefit times the weighting factor for such component. The Company's performance at the Target level for a component entitles the participant to 100% of the participant's targeted benefit times the weighting factor for such component.The Company's performance at the Maximum level entitles the participant to 200% of the participant's targeted benefit times the weighting factor for such component. Performance in excess of the Maximum does not entitle the participant to a benefit in excess of the maximum benefit times the weighting of that component.If the performance with respect to any component is in excess of the Threshold but less than the Maximum, then the participant's entitlement is an interpolated percentage computed based upon the Company's actual performance in proportion to the closest performance points for that component. The individual goals component consists of one or more specific goals or tasks that the NCCGC has assigned to the participant. Each specific task is allocated a stated percentage of the participant's targeted benefit.At the end of each year, the NCCGC determines whether the participant has accomplished each specific task assigned.If the participant has accomplished the specific task then the participant will receive the percentage of his or her targeted benefit allocated to the specific task.If the participant has not accomplished the specific task then the participant will not receive the portion of his or her targeted benefit allocated to the specific task. There is no proration for partial performance or superior performance on the individual goals component. The discretionary component, when applicable, is an additional amount of incentive compensation over and above the participant’s targeted EIP benefit that the NCCGC may grant at its discretion based upon criteria the NCCGC has identified as significant considering the Company's business plan and implementation strategies.Any such criteria may be applicable to one or more participants and different participant may be subject to separate criteria.The NCCG will assess the performance of each participant under the applicable criteria and determine the percentage of such participant’s targeted EIP benefit, if any, was earned under the applicable criteria.The aggregate benefit that may be paid under the discretionary component shall not exceed 25% of the participant’s targeted EIP benefit. 14 The earnings per share component is based upon the Company's earnings per share adjusted to exclude the tax adjusted EIP expense and any non-recurring expenses. This component is allocated between 25-50% of the participant's targeted EIP benefit.The Threshold for the earnings per share component is the prior year's earnings per share, as so adjusted, $2.25 for 2014.The Target and Maximum for 2014 were set at $2.40 and $2.64, respectively, or 107% and 117%, respectively, of the 2014 Threshold.The actual adjusted earnings per share for 2014 were $2.38.The 2014 results for this component exceeded the Threshold but did not reach the Target for 2014.The prorated formula for performance in excess of the Threshold but less than Target provided a benefit from the earnings per share growth component of 93% of the allocated target benefit.A more detailed discussion on EIP qualifying and limitation criteria is set forth below. The efficiency ratio improvement component is based upon the improvement of the Company’s core efficiency ratio. Core Efficiency Ratio means non-interest expense (excluding non-recurring items, foreclosed property expense, amortization of intangibles and goodwill impairments) divided by the sum of net interest income plus non-interest revenues (excluding gains from securities and non-recurring items.This component is allocated between 25-50% of the participant's targeted EIP benefit.The NCCGC establishes a Threshold, Target and Maximum for the efficiency ratio of the Company.The Threshold is the prior year's actual performance, 70%.The Target and Maximum were set at 68% and 65%, respectively, or 97% and 93% of the 2014 Threshold.The actual efficiency ratio for 2014 was 66.7%.The 2014 results for this component exceeded the Target but did not reach the Maximum for 2014.The prorated formula for performance in excess of the Target but less than Maximum provided a benefit from the efficiency ratio improvement component of 143% of the allocated target benefit. The loan growth measure is based upon the average balance of outstanding loans (excluding student loans and acquired loans) of the Company during 2014 as compared to the balance of outstanding loans (excluding student loans and acquired loans) of the Company on December 31, 2013.This component is allocated between 0 - 20% of the participant's targeted EIP benefit.The outstanding loan balance at December 31, 2013 was $1,713,369,000. The Threshold required 4.6% growth in the average loan balance during 2014 or, an increase in the average loan balance to $1,791,917,000, the Target required 9% growth or an increase to $1,867,913,000 and the Maximum was set at 24.3% growth or an increase to $2,129,369,000.The average outstanding loan balance during 2014 was $1,824,643,000.The 2014 results satisfied the Threshold but did not satisfy the Target, each participant whose incentive compensation includes the loan growth component is entitled to 72% of the percentage of his Target EIP benefit allocated to this component. The individual goals component is based upon specific individual goals set for certain of the named executives by the NCCGC. These goals are directly related to the duties and functions being performed by the executive. Messrs. Makris, Fehlman, Bartlett and Casteel each had individual goals which were allocated 30%, 50%, 30% and 30%, respectively, of such executive’s participant's targeted EIP benefit.All specific goals assigned to Messrs. Makris, Fehlman, Bartlett and Casteel were satisfactorily accomplished in 2014. The discretionary component is an additional incentive compensation amount of up to 25% of the participant’s targeted EIP benefit determined by the NCCGC based upon criteria the NCCGC has identified as significant considering the Company's business plan and implementation strategies.The specified criteria or the relative weighting of the criteria may change from time to time.For 2014, the NCCGC set the criteria as the successful negotiation and implementation of the recent acquisitions by the Company. The NCCGC determined that the performance of the named executive officers within the performance criteria was substantially at or above the expectations and awarded Messrs. Makris, Fehlman, Bartlett and Casteel with a discretionary component of the EIP in an amount equal to 25% of each such participant’s targeted EIP benefit. In addition to the performance based components discussed above, the EIP has several qualifying criteria that must be satisfied annually in order for any participant to qualify for benefits under the EIP. The failure to satisfy any one of the qualifying criteria will prevent the participant from earning any EIP benefit to which he or she would have been entitled based upon the EIP components discussed above.The first two qualifying criteria are the Company's return on tangible assets must exceed 0.50% and the Company's non-performing assets must be less than 2.50% of total assets.The third and fourth qualifying criteria are based upon ratings granted pursuant to confidential regulatory examinations.The fifth qualifying criterion requires the participant to have a satisfactory individual performance rating.Further, the benefit payable under the earnings per share component is limited to the Target benefit unless the Company has a return on tangible assets in excess of 1.00%. 15 In summary, the NCCGC determined that for 2014 the Company did satisfy the qualifying criteria, the corporate core earnings per share component, the corporate core efficiency ratio component, the loan growth component and the criteria established for the discretionary component.The EIP payments to the participating named executive officers for 2014 were within a range from 118% to 134% of the Target EIP award amounts. The following table sets forth a summary of the EIP payments and their components. Weighting Targeted Performance Incentive Incentive Factor Incentive Level Earned Earned Name Component (%) (%) (%) George A. Makris, Jr. Core EPS 25
